Case 2:20-cv-12782-AJT-APP ECF No. 1-2 filed 10/15/20   PageID.15   Page 1 of 7




  EXHIBIT A
               Case 2:20-cv-12782-AJT-APP ECF No. 1-2 filed 10/15/20                                                  PageID.16           Page 2 of 7
App4oved,   ACAO                                            Original - Court
                                                            1st Copy- Defendant
                                                                                                    2nd Copy - Plaintiff
                                                                                                    3rd Copy -Return

           STATE OF MICHIGAN                                                                                             CASE NO.
          THIRD JUDICIAL CIRCUIT                                       SUMMONS                                         20-010750-NO
             WAYNE COUNTY                                                                                            Hon.David J. Allen

Court address: 2 Woodward Ave., Detroit MI 48226                                                                           Court telephone no.: 313-224-0250
 Plaintiff's name(s), address(es), and telephone no(s)                                    Defendant's name(s), address(es), and telephone no(s).
 HAMMOUD,ZEINAB                                                                           WAL-MART STORES EAST, Limited Partnership, d/b/a
                                                                                          WAL-MART SUPERCENTER 2912

 Plaintiff's attorney, bar no., address, and telephone no

 Lambros L. Andreopoulos 45136
 28900 Woodward Ave
 Royal Oak, MI 48067-0942

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with
your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

 Domestic Relations Case
 1 3 There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or family
 :
     members of the person(s) who are the subject of the complaint.
 0 There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
    family members of the person(s) who are the subject of the complaint. I have separately filed a completed confidential case inventory
   (form MC 21) listing those cases.
 0 It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family
     or family members of the person(s) who are the subject of the complaint.

 Civil Case
 CI This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035
  o MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of the
    complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
 0 There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the complaint.
 0 A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

      been previously filed in 0 this court, 0                                                                                Court,

      where it was given case number                                and assigned to Judge

    The action 0 remains 0 is no longer pending.


   Summons section completed by court clerk.                           SUMMONS


NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a
    copy on the other party or take other lawful action with the court(28 days if you were served by mail or you were served outside
     this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief demanded in the
   complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to help
    you fully participate in court proceedings, please contact the court immediately to make arrangements.

Issue date                                                  Expiration date*                         Court clerk
8/20/2020                                                   1 1/19/2020                              Laverne Chapman

                                                                                                             Cathy M. Garrett- Wayne County Clerk.
*This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

                                 SUMMONS                                    MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
       Laverne Chapman            Case 2:20-cv-12782-AJT-APP ECF No. 1-2 filed 10/15/20                  PageID.17   Page 3 of 7




                                                                        STATE OF MICHIGAN

                                                   IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


                                    ZEINAB HAMMOUD,                                           Case No. 20-              NO

                                               Plaintiff,                                     Hon.

                                    VS.

                                    WALMART INC., WAL-MART STORES, INC.,
                                    and WAL-MART STORES EAST, Limited Partnership,
                                    d/b/a WAL-MART SUPERCENTER 2912,
   WAYNE COUNTY CLERK




                                               Defendant.

                                    L. LOUIE ANDREOPOULOS (P45136)
                                    DAVID T. HILL (P48771)
                                    Attorneys for Plaintiff
                                    Andreopoulos & Hill, PLLC
                                   28900 Woodward Ave.
                                    Royal Oak, MI 48067
                                   (248) 399-9991 / (248) 399-9996 (fax)
                                    iniurvattornevs@andhilllaw.com


                                               There is no other pending or resolved civil action arising out of
                                               the transaction or occurrence alleged in the Complaint.

                                                    COMPLAINT AND DEMAND FOR JURY TRIAL

                                          NOW COMES the Plaintiff, ZEINAB HAMMOUD, by and through her attorneys,

                                    ANDREOPOULOS & HILL, PLLC, and complaining against the above-named
20-010750-NO FILED IN MY OFFICE




                                    Defendants, respectfully represents to this Honorable Court, as follows:

                                                               COUNT I — GENERAL AVERMENTS

                                     1.     Plaintiff is a resident of the County of Wayne, State of Michigan.

                                     2.     Defendant, WALMART INC., is an entity regularly conducting business in the

                                            County of Wayne and State of Michigan, and at all times relevant hereto was

                                            regularly doing business and/or otherwise established in the County of Wayne and



                                                                                   1
Case 2:20-cv-12782-AJT-APP ECF No. 1-2 filed 10/15/20            PageID.18     Page 4 of 7




         State of Michigan, its resident agent for service of process being The Corporation

         Company,40600 Ann Arbor Road E., Ste. 201, Plymouth, MI 48170-4675.

   3.    Defendant, WAL-MART STORES, INC., is an entity regularly conducting business

         in the County of Wayne and State of Michigan, and at all times relevant hereto was

         regularly doing business and/or otherwise established in the County of Wayne and

         State of Michigan, its resident agent for service of process being The Corporation

         Company,40600 Ann Arbor Road E., Ste. 201, Plymouth, MI 48170-4675.

   4.    Defendant, WAL-MART STORES EAST, Limited Partnership, d/b/a WAL-MART

         SUPERCENTER 2912, is an entity regularly conducting business in the County of

         Wayne and State of Michigan, and at all times relevant hereto was regularly doing

         business and/or otherwise established in the County of Wayne and State of

         Michigan, its resident agent for service of process being The Corporation

         Company,40600 Ann Arbor Road E., Ste. 201, Plymouth, MI 48170-4675.

   5.    The incident complained of herein occurred on August 21, 2017, in the County of

         Wayne and State of Michigan, at Defendant's store located at 7555 Telegraph

         Road, Taylor, Michigan 48180, more commonly known as Store #2912.

   6.    The amount in controversy herein exceeds the sum of Twenty-Five Thousand

         Dollars ($25,000).

           COUNT II— GENERAL NEGLIGENCE CLAIM AS TO DEFENDANT

   7.    Plaintiff re-alleges and incorporates by reference all of the preceding paragraphs of

         this Complaint as though more fully set forth herein.

   8.    On the date and time aforesaid, the Plaintiff was an invitee lawfully upon the

         premises of the Defendant, at said location as set forth above.




                                             2
                               •r

Case 2:20-cv-12782-AJT-APP ECF No. 1-2 filed 10/15/20             PageID.19     Page 5 of 7




   9.     As a result of the negligent actions of the Defendant and/or Defendant's

          employees and/or agents, the Plaintiff was caused to slip and fall due to the

          existence of an extremely hazardous substance on the floor, the existence of

          which was not discoverable upon casual inspection and/or was effectively

          unavoidable.

   10.    As a result of the negligence aforesaid, the Plaintiff was caused to sustain severe

          and serious personal injuries, including, but not limited to: neck, head, back, legs,

          knees, shoulders, and aggravation of pre-existing conditions, to be determined as

          discovery reveals.

   1 1.   Defendants owed duties to the Plaintiff, as Defendants' invitee, and breached

          said duties in each of the following manners including, but not limited to, failure

          to adequately and properly train and/or otherwise supervise the agents and/or

          employees of the Defendants in the proper protocols and procedures for

          maintenance of areas in the presence of the public, especially when in the

          presence of customers/invitees, in particular, the Plaintiff herein

   12.    As a direct and proximate result of the negligence of the Defendants and/or

          Defendants' employees and/or agents, the injured Plaintiff sustained:

                A. Severe bodily injuries which were painful, disabling and necessitated
                   medical care;

                B. Medical expenses for necessary care and treatment, including past,
                   present and future;

                C. Shock and emotional damage;

                D. Possible aggravation of pre-existing conditions and/or reactivation of
                   dormant conditions;

                E. Inability to attend to Plaintiff's usual affairs, render services as
                   formerly and the inability to enjoy the normal pursuit of life as before;



                                              3
Case 2:20-cv-12782-AJT-APP ECF No. 1-2 filed 10/15/20                 PageID.20    Page 6 of 7




                  F. Injuries which are permanent to the degree Plaintiff suffered a loss in
                     ability to earn money as before, and will have impaired earning
                     capacity in the future, continued pain and suffering as well as
                     permanency, all as a result of the negligence as alleged herein;

                  G. Others to be determined as discovery reveals.

   13.     As a direct and proximate result of the negligence of Defendants and the

            resulting injuries to Plaintiff, the Plaintiff did and may continue to incur expenses

           for hospitals, doctors, x-rays, medicines and other medical supplies and

           attention.

   14.     As a direct and proximate result of the negligence of Defendants as aforesaid,

           the Plaintiff has been compelled to expend and become obligated for large sums

           of money for medical care and treatment, and in the future, may be required to

           expend and become obligated for sums of money for medical care, attention and

           supplies for treatment and aforesaid injuries sustained.

   15.      Plaintiff will continue to have pain and suffering as well as permanency, all as a

            result of Defendants' negligence, as hereinbefore alleged.

         WHEREFORE, Plaintiff respectfully requests that this Honorable Court award

  damages in Plaintiff's favor and against Defendants in whatever amount Plaintiff is found

  to be entitled, together with interest, costs, and attorney fees.

                                            Respectfully submitted,

                                            ANDREOPOULOS & HILL, PLLC

                                            Is' L. L(NAA' A n&reoportklas,
                                            L. LOUIE ANDREOPOULOS (P45136)
                                            DAVID T. HILL (P48771)
                                            Attorneys for Plaintiff
                                           28900 Woodward Ave.
                                            Royal Oak, MI 48067
                                           (248) 399-9991
  Dated: August 20, 2020



                                                4
   Laverne Chapman                Case 2:20-cv-12782-AJT-APP ECF No. 1-2 filed 10/15/20          PageID.21   Page 7 of 7




                                                                   STATE OF MICHIGAN

                                                  IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


                                    ZEINAB HAMMOUD,                                     Case No. 20-            NO
  8/20/2020 4:33 PM




                                                Plaintiff,                              Hon.

                                    VS.


                                    WALMART INC., WAL-MART STORES, INC.,
                                    and WAL-MART STORES EAST, Limited Partnership,
                                    d/b/a WAL-MART SUPERCENTER 2912,
 WAYNE COUNTY CLERK




                                                Defendant.

                                    L. LOUIE ANDREOPOULOS (P45136)
                                    DAVID T. HILL (P48771)
                                    Attorneys for Plaintiff
                                    Andreopoulos & Hill, PLLC
                                   28900 Woodward Ave.
                                    Royal Oak, MI 48067
                                   (248) 399-9991 / (248) 399-9996 (fax)
                                    injuryattorneys@andhilllaw.com
 Cathy M. Garrett




                                                             DEMAND FOR JURY TRIAL

                                          NOW COMES the Plaintiff, by and through Plaintiffs attorneys, ANDREOPOULOS

                                    & HILL, PLLC and hereby demands a trial by jury of the within cause.

                                                                           Respectfully submitted,
20-010750-NO FILED IN MY OFFICE




                                                                         ANDREOPOULOS & HILL, PLLC
                                                                         /s/ L. Loui,e/ArtcLreopouto-s,
                                                                          L. LOUIE ANDREOPOULOS (P45136)
                                                                          DAVID T. HILL (P48771)
                                                                          Attorneys for Plaintiff
                                                                         28900 Woodward Ave.
                                                                          Royal Oak, MI 48067
                                                                         (248) 399-9991
                                    Dated: August 20, 2020
